UNITED STATES SECURITIES AND EXCHANGE COMMISSION - WASHINGTON, D.C. 20549 Form 40-F ¨Registration statement pursuant to Section 12 of the Securities Exchange Act of 1934; or þAnnual report pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of For fiscal year ended: December 31, 2008 Commission file number: No. 0-50832 Vermilion Energy Trust (Exact name of registrant as specified in its charter) Alberta (Province or other jurisdiction of incorporation or organization) 1311 (Primary standard industrial classification code number) N/A (I.R.S. employer identification number) 2800, 400 – 4th Avenue S.W. Calgary,
